DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  In addition, acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 16/499,496, filed on September 30, 2019.

Oath/Declaration
Oath/Declaration as filed on September 30, 2019 is noted by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 12-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim et al., U.S. Patent Application Publication 2018/0060641 A1 (hereinafter Kim I).
Regarding claim 1, Kim I teaches a display panel comprising: a substrate (100’, 101 FIGS. 1-7B, 9-10, and 15-18, paragraph[0105] of Kim I teaches referring to FIG. 10, the display device includes a display panel 100′, a window 200 disposed on a surface (e.g., upper surface) of the display panel 100′, and a photo sensor array 300′ disposed between a base substrate 101 of the display panel 100′ and the window 200; the base substrate 101 includes a display area DA and a non-display area NDA; the display area DA of the base substrate 101 may include a light emitting area LEA-PS for the photo sensor array 300′, and the non-display area NDA of the base substrate 101 may include a photo sensor array area PSAA over which the photo sensor array 300′ is disposed; and the adhesive layer 400′ may couple the window 200 with the display panel 100′, and, as such, may be disposed between an encapsulation layer 190′ of the display panel 100′ and the window 200, and See also at least paragraphs[0035], [0074], and [0113] of Kim I (i.e., Kim I teaches a display device including a display panel having a substrate)); and 
an array of pixels on the substrate, each pixel having a sub-pixel region and a photosensitive region, wherein the sub-pixel region comprises a light emitting structure (PXL, TFT, PS’, 170 FIGS. 1-7B, 9-10, and 15-18, paragraph[0048] of Kim I teaches each of the plurality of pixels PXL may be an electroluminescent component, such as an organic light emitting element including an organic layer; however, exemplary embodiments are not limited thereto or thereby; for example, the plurality of pixels PXL may be implemented in various forms including a liquid crystal element, an electrophoretic element, an electrowetting element, and the like; the plurality of pixels PXL are provided in the display area DA of the base substrate 101, and each pixel PXL may be provided in plural numbers (e.g., may include sub-pixels) as a minimum unit for displaying an image; the pixel PXL may include an organic light emitting element that emits white light and/or colored light; the pixel PXL may emit light of any one color among red, green, blue, and white; however, exemplary embodiments are not limited thereto or thereby; for instance, a pixel PXL may emit light of a color, such as cyan, magenta, yellow, etc.; and the pixel PXL may include a thin film transistor (not shown) connected to a line, such as the data line, the scan line (not shown), etc., and an organic light emitting element (not shown) connected to the thin film transistor (not shown), and See also at least paragraphs[0035], [0074]-[0075], [0091], and [0105]-[0110] of Kim I (i.e., Kim I teaches a plurality of pixels, that include subpixels, with a thin film transistor and an emitting layer on a substrate and with a photo sensor)); the photosensitive region is configured to sense light emitted by the light emitting structure and reflected by a finger; and the photosensitive region comprises a photosensitive thin film transistor having a vertical channel with respect to the substrate (10, PS’ FIGS. 1-7B, 9-10, and 15-18, paragraph[0110] of Kim I teaches the photo sensor PS' senses fingerprint information of the finger 10 of the user using light that is emitted from the display element for the first photo sensor array and then reflected by the finger 10 of the user to be incident with the photo sensor PS′, and See also at least paragraphs[0035], [0074]-[0075], [0096], and [0104]-[0109] of Kim I (i.e., Kim I teaches a photo sensor (i.e., optical detection thin film transistor), which has vertical drain and source electrodes and a channel region, that senses fingerprint information of a finger of a user by using light emitted from a display element and reflected by the finger)).  
Regarding claim 2, Kim I teaches the display panel according to claim 1, further comprising an insulating layer over the photosensitive thin film transistor, wherein the light emitting structure is disposed over the insulating layer (135 FIGS. 1-7B, 9-10, and 15-18, paragraph[0082] of Kim I teaches an interlayer insulating layer 135 may be provided over the first gate electrode 130; the interlayer insulating layer 135 may be an inorganic insulating layer made of an inorganic material; and the inorganic material may include at least once of silicon oxide, silicon nitride, silicon oxynitride, and the like, and See also at least paragraphs[0035], [0074]-[0075], [0087], [0091], [0096], [0104]-[0110], and [0136] of Kim I (i.e., Kim I teaches an emitting layer disposed on an insulating layer of the photo sensor)).  
Regarding claim 3, Kim I teaches the display panel according to claim 1, wherein the photosensitive thin film transistor comprises a gate electrode, a gate insulating layer, a first electrode, an active layer, and a second electrode sequentially formed over the substrate (330’, 125, 340’, 320’, 350’ FIGS. 1-7B, 9-10, and 15-18, paragraph[0107] of Kim I teaches the window 200 includes a fingerprint contact area FCA with which a finger 10 of a user comes in contact; the photo sensor array 300′ includes a photo sensor PS′ and a readout line 360′ connected to the photo sensor PS′; the photo sensor PS′ may include a second active pattern 320′, a second gate electrode 330′, a second source electrode 340′, and a second drain electrode 350′; and the second active pattern 320′ of the photo sensor PS′ may be disposed in the same layer and formed through the same process as a first active pattern 120 of the display element for the first photo sensor array, and See also at least paragraphs[0035], [0074]-[0075], [0080], [0104]-[0106], [0108]-[0110], and [0136] of Kim I (i.e., Kim I teaches the photo sensor having a gate electrode, a gate insulating layer, a second source electrode, a second active pattern, and a second drain electrode sequentially formed on the substrate)).
Regarding claim 12, Kim I teaches the display panel according to claim 3, wherein the sub-pixel region further comprises a first transistor, and a source or a drain of the first transistor is electrically connected to a first electrode of the light emitting structure (TFT, 140, 150 FIGS. 1-7B, 9-10, and 15-18, paragraph[0077] of Kim I teaches the thin film transistor TFT includes a first active pattern 120, a first gate is electrode 130, a first source electrode 140, and a first drain electrode 150; the first active pattern 120 may be disposed on the base substrate 101; the first active pattern 120 may include any one of amorphous silicon (a-Si), polycrystalline silicon (p-Si), oxide semiconductor, and organic semiconductor; and the oxide semiconductor may include at least one of zinc (Zn), indium (In), gallium (Ga), tin (Sn), and mixtures thereof; and for example, the oxide semiconductor may include indium-gallium-zinc oxide (IGZO), and See also at least paragraphs[0035], [0048], [0074]-[0075], [0087], [0091], and [0105]-[0110] of Kim I (i.e., Kim I teaches a plurality of pixels, that include subpixels, with a thin film transistor having a first source electrode and a first drain electrode that is connected to a first electrode of an OLED)).
Regarding claim 13, Kim I teaches the display panel according to claim 12, wherein a gate of the first transistor is in a same layer as the gate electrode of the photosensitive thin film transistor (FIGS. 1-7B, 9-10, and 15-18, paragraph[0108] of Kim I teaches the second gate electrode 330′ of the photo sensor PS′ may be disposed in the same layer and formed through the same process of a first gate electrode 130 of the display element for the first photo sensor array; and the second source electrode 340′ and the second drain electrode 350′ of the photo sensor PS′ may be disposed in the same layer and formed through the same process as a first source electrode 140 and a first drain electrode 150 of the display element for the first photo sensor array, and See also at least paragraphs[0035], [0048], [0074]-[0075], [0087], [0091], and [0103]-[0110] of Kim I (i.e., Kim I teaches a first gate electrode of the display element disposed in a same layer as a second gate electrode of the photo sensor)).
Regarding claim 14, Kim I teaches the display panel according to claim 12, wherein the photosensitive region further comprises a second electrode lead electrically connected to the second electrode of the photosensitive thin film transistor, and the second electrode lead is in a same layer as the source or the drain of the first transistor (360’ FIGS. 1-7B, 9-10, and 15-18, paragraph[0107] of Kim I teaches the window 200 includes a fingerprint contact area FCA with which a finger 10 of a user comes in contact; the photo sensor array 300′ includes a photo sensor PS′ and a readout line 360′ connected to the photo sensor PS′; the photo sensor PS′ may include a second active pattern 320′, a second gate electrode 330′, a second source electrode 340′, and a second drain electrode 350′; and the second active pattern 320′ of the photo sensor PS′ may be disposed in the same layer and formed through the same process as a first active pattern 120 of the display element for the first photo sensor array, and See also at least paragraphs[0035] and [0108] of Kim I (i.e., Kim I teaches a readout line connected to the second drain electrode of the photo sensor and formed in a same layer as the first drain electrode)).  
Regarding claim 15, Kim I teaches the display panel according to any one of claims 12 to 14, wherein the photosensitive thin film transistor is distal from the substrate relative to an active layer of the first transistor (120 FIGS. 9, paragraph[0077] of Kim I teaches the thin film transistor TFT includes a first active pattern 120, a first gate is electrode 130, a first source electrode 140, and a first drain electrode 150; the first active pattern 120 may be disposed on the base substrate 101; the first active pattern 120 may include any one of amorphous silicon (a-Si), polycrystalline silicon (p-Si), oxide semiconductor, and organic semiconductor; the oxide semiconductor may include at least one of zinc (Zn), indium (In), gallium (Ga), tin (Sn), and mixtures thereof; and for example, the oxide semiconductor may include indium-gallium-zinc oxide (IGZO), and See also at least paragraphs[0035], [0074]-[0076], and [0096] of Kim I (i.e., Kim I teaches a photo sensor (i.e., optical detection thin film transistor) that is distal from the substrate relative to an active layer of the thin film transistor)).
Regarding claim 18, Kim I teaches a method of fabricating a display panel comprising: providing a substrate (100’, 101 FIGS. 1-7B, 9-10, and 15-18, paragraph[0105] of Kim I teaches referring to FIG. 10, the display device includes a display panel 100′, a window 200 disposed on a surface (e.g., upper surface) of the display panel 100′, and a photo sensor array 300′ disposed between a base substrate 101 of the display panel 100′ and the window 200; the base substrate 101 includes a display area DA and a non-display area NDA; the display area DA of the base substrate 101 may include a light emitting area LEA-PS for the photo sensor array 300′, and the non-display area NDA of the base substrate 101 may include a photo sensor array area PSAA over which the photo sensor array 300′ is disposed; and the adhesive layer 400′ may couple the window 200 with the display panel 100′, and, as such, may be disposed between an encapsulation layer 190′ of the display panel 100′ and the window 200, and See also at least paragraphs[0034]-[0035], [0038], [0040], [0074], and [0113] of Kim I (i.e., Kim I teaches forming a display device including a display panel having a substrate)); and 
(PXL, TFT, PS’, 170 FIGS. 1-7B, 9-10, and 15-18, paragraph[0048] of Kim I teaches each of the plurality of pixels PXL may be an electroluminescent component, such as an organic light emitting element including an organic layer; however, exemplary embodiments are not limited thereto or thereby; for example, the plurality of pixels PXL may be implemented in various forms including a liquid crystal element, an electrophoretic element, an electrowetting element, and the like; the plurality of pixels PXL are provided in the display area DA of the base substrate 101, and each pixel PXL may be provided in plural numbers (e.g., may include sub-pixels) as a minimum unit for displaying an image; the pixel PXL may include an organic light emitting element that emits white light and/or colored light; the pixel PXL may emit light of any one color among red, green, blue, and white; however, exemplary embodiments are not limited thereto or thereby; for instance, a pixel PXL may emit light of a color, such as cyan, magenta, yellow, etc.; and the pixel PXL may include a thin film transistor (not shown) connected to a line, such as the data line, the scan line (not shown), etc., and an organic light emitting element (not shown) connected to the thin film transistor (not shown), and See also at least paragraphs[0034]-[0035], [0038], [0040], [0074]-[0075], [0091], and [0105]-[0110] of Kim I (i.e., Kim I teaches forming a plurality of pixels, that include subpixels, with a thin film transistor and an emitting layer on a substrate and with a photo sensor)); 
the photosensitive region is configured to sense light emitted by the light emitting structure and reflected by a finger; and 24WO 2020/042616PCT/CN2019/081888the photosensitive region comprises a photosensitive thin film transistor having a vertical channel with respect to the substrate (10, PS’ FIGS. 1-7B, 9-10, and 15-18, paragraph[0110] of Kim I teaches the photo sensor PS' senses fingerprint information of the finger 10 of the user using light that is emitted from the display element for the first photo sensor array and then reflected by the finger 10 of the user to be incident with the photo sensor PS′, and See also at least paragraphs[0034]-[0035], [0038], [0040], [0074]-[0075], [0096], and [0104]-[0109] of Kim I (i.e., Kim I teaches a photo sensor (i.e., optical detection thin film transistor), which has vertical drain and source electrodes and a channel region, that senses fingerprint information of a finger of a user by using light emitted from a display element and reflected by the finger)).
Regarding claim 19, Kim I teaches the method according to claim 18, further comprising: forming an insulating layer over the photosensitive thin film transistor; and forming the light emitting structure over the insulating layer (135 FIGS. 1-7B, 9-10, and 15-18, paragraph[0082] of Kim I teaches an interlayer insulating layer 135 may be provided over the first gate electrode 130; the interlayer insulating layer 135 may be an inorganic insulating layer made of an inorganic material; and the inorganic material may include at least once of silicon oxide, silicon nitride, silicon oxynitride, and the like, and See also at least paragraphs[0034]-[0035], [0038], [0040], [0074]-[0075], [0087], [0091], [0096], [0104]-[0110], and [0136] of Kim I (i.e., Kim I teaches forming an emitting layer disposed on an insulating layer of the photo sensor)).
Regarding claim 20, Kim I teaches the method according to claim 18, further comprising: forming the photosensitive thin film transistor by sequentially forming a gate electrode, a gate insulating layer, a first electrode, an active layer, and a second electrode over the substrate (330’, 125, 340’, 320’, 350’ FIGS. 1-7B, 9-10, and 15-18, paragraph[0107] of Kim I teaches the window 200 includes a fingerprint contact area FCA with which a finger 10 of a user comes in contact; the photo sensor array 300′ includes a photo sensor PS′ and a readout line 360′ connected to the photo sensor PS′; the photo sensor PS′ may include a second active pattern 320′, a second gate electrode 330′, a second source electrode 340′, and a second drain electrode 350′; and the second active pattern 320′ of the photo sensor PS′ may be disposed in the same layer and formed through the same process as a first active pattern 120 of the display element for the first photo sensor array, and See also at least paragraphs[0034]-[0035], [0038], [0040], [0074]-[0075], [0080], [0104]-[0106], [0108]-[0110], and [0136] of Kim I (i.e., Kim I teaches forming the photo sensor having a gate electrode, a gate insulating layer, a second source electrode, a second active pattern, and a second drain electrode sequentially on the substrate)).

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim I, in view of Yu et al., U.S. Patent Application Publication 2016/0232397 A1 (hereinafter Yu).
Regarding claim 10, Kim I teaches the display panel according to claim 3, but does not expressly teach wherein a material of the second electrode 23WO 2020/042616PCT/CN2019/081888 is a transparent conductive material.  
Yu teaches wherein a material of the second electrode23WO 2020/042616PCT/CN2019/081888 is a transparent conductive material (FIG. 1, paragraph[0039] of Yu teaches furthermore, the photosensor unit 120 may be configured to include a semiconductor layer 122 formed on an electrode 121 extended from the drain electrode of the thin film transistor, a transparent electrode 123 formed on the semiconductor layer 122, a passivation layer 124 formed on the semiconductor layer 122 and the transparent electrode 123, and a bias electrode 125 formed in a via hole formed in the passivation layer 124 and connected to the transparent electrode 123 (i.e., Yu teaches at least a photosensor having a transparent electrode)).
Furthermore, Kim I and Yu are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming the sensing device to suitably sense light reflected from a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Kim I based on Yu wherein a material of the second electrode23WO 2020/042616PCT/CN2019/081888 is a transparent conductive material.  One reason for the modification as taught by Yu obtain an improved fingerprint image without generating a phenomenon in which quality of an image is deteriorated even though a protection film is formed on an upper side in order to protect a fingerprint sensor from static electricity, an external impact, or a scratch (paragraphs[0007]-[0008] of Yu).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim I, in view of Sinha et al., U.S. Patent Application Publication 2017/0091506 A1 (hereinafter Sinha).
Regarding claim 16, Kim I teaches the display panel according to any one of claim 1, but does not expressly teach wherein the sub-pixel region comprises a plurality of sub-pixels, each sub-pixel having a size substantially equal to a size of the photosensitive region.  
However, Sinha teaches wherein the sub-pixel region comprises a plurality of sub-pixels, each sub-pixel having a size substantially equal to a size of the photosensitive region (FIG. 2, paragraph[0032] of Sinha teaches the display layer 210 includes several pixels used to produce light in the visible spectrum for providing images to be displayed to a user of the electronic device 200; in some embodiments, the display layer 210 includes a pixel array including, for each pixel 211, a red sub-pixel 211a, a green sub-pixel 211b, a blue sub-pixel 211c which are formed on a display substrate (or display backplane); an array of photodetectors 211d may also be formed on the same substrate as the display pixels/sub-pixels used to produce visuals for the display in the visible spectrum; in certain embodiments, each pixel 211 of the pixel array includes a photodetector sub-pixel 211d; alternatively, the photodetectors 211d may be disposed in only some subset of the display pixels, such as every fourth pixel, and/or disposed in an area between the display pixels/sub-pixels; the red sub-pixels 211a, green sub-pixels 211b and blue sub-pixels 211c (RGB pixels) are controlled by the processing system 104 (see FIG. 1) to produce light in the visible spectrum for the display; and in embodiments including the photodetector pixels 211d in the display layer 210, the display layer 210 may be utilized by the processing system 104 to detect light incident on the display layer 210 (i.e., Sinha teaches photodetectors having a same size as subpixels within a pixel)).
Furthermore, Kim I and Sinha are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of Kim I based on Sinha wherein the sub-pixel region comprises a plurality of sub-pixels, each sub-pixel having a size substantially equal to a size of the photosensitive region.  One reason for the modification as taught by Sinha is to have a sensor for optically sensing an image of an input object such as a user’s fingerprint (ABSTRACT of Sinha).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim I, in view of Xu et al., U.S. Patent Application Publication 2019/0019850 A1 as English translation of WO/2018/153068 (hereinafter Xu).
Regarding claim 17, Kim I teaches the display panel according to claim 3, further comprising; but does not expressly teach a filter layer over the second electrode of the photosensitive thin film transistor, the filter layer covering the photosensitive thin film transistor.  
However, Xu teaches a filter layer over the second electrode of the photosensitive thin film transistor, the filter layer covering the photosensitive thin film transistor (FIGS. 2-3 and 11, paragraph[0066] of Xu teaches specifically, the OLED display device includes a display module 300. The display module 300 includes a display backplane 32, organic function layers 33 (including a hole injection layer, a hole transmission layer, a luminescent layer, an electron transmission layer, an electron injection layer, a color filter layer and the like) successively located above the display backplane 32, a cathode 34, a polarizer 35 and an encapsulation thin film layer 36 (or an encapsulation cover plate); in addition, the OLED display device further includes cover glass 02; and the cover glass 02 is fitted with the display module 300 through an optical adhesive 03, and See also at least paragraph[0038]-[0039] of Xu (i.e., Xu teaches a polarizer of a fingerprint recognition device having a switching transistor and a photosensitive element, wherein the polarizer is disposed over the switching transistor and second electrode of the switching transistor, and wherein the second electrode is connected to a photoelectric conversion layer of the photosensitive element)).
Furthermore, Kim I and Xu are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming the sensing device to suitably utilize light reflected from a finger to detect a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Kim I based on Xu to have a filter layer over the second electrode of the photosensitive thin film transistor, the filter layer covering the photosensitive thin film transistor.  One reason for the modification as taught by Xu is to increase the probability of light reflected from a finger to be transmitted to photosensitive element of a fingerprint recognition device, and thereby improve accuracy of fingerprint recognition (ABSTRACT and paragraph[0022] of Xu).

Potentially Allowable Subject Matter
Claims 4-9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 4-9, and 11 the prior art references of record do not teach the combination of all element limitations as presently claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621